TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00366-CV



                    Robert Brian McGill a/k/a Brian McGill, Appellant

                                              v.

                          Womack Machine Supply Co., Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
        NO. 18-0205, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Robert Brian McGill has filed an unopposed motion to dismiss his appeal,

explaining that he has settled his dispute with appellee Womack Machine Supply Co. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: September 25, 2018